Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Misung Lee (#78307) on 2/4/21.

The application has been amended as follows: 
Claim 1 is changed to:
“A vibration actuator, comprising: 
a movable body including a coil while being spaced from the coil; 
a fixing body including the 
an elastic support portion supporting the movable body in such a way that the movable body is freely movable with respect to the fixing body, 

the elastic support portion is a plate-shaped elastic body that includes one end portion fixed to the movable body and is provided to protrude from an outer periphery of the movable body in a radial direction, 
the fixing body includes: 
a housing accommodates the movable body in such a way that the movable body is capable of vibrating and includes an upper surface portion that is disposed on one side in a vibration direction with respect to the movable body, a lower surface portion that is disposed on the other side in the vibration direction with respect to the movable body, and a peripheral wall portion that surrounds the movable body and extends from the upper surface portion to the lower surface portion, and 
a first spring fixing portion and a second spring fixing portion that are disposed on the one side and the other side in the vibration direction relative to each other along an inner surface of the peripheral wall portion inside the housing and cooperate with each other to fix the other end of the elastic support portion while being sandwiched between the first spring fixing portion and the second spring fixing portion, 
the first spring fixing portion is a separate body from the housing, 
one end of the first spring fixing portion on the one side in the vibration direction is positioned based on the housing, 
the other end of the first spring fixing portion on the other side in the vibration direction is positioned based on the second spring fixing portion, and 

The amendment is made to overcome 35 USC 112(b) issue of the situation when the movable body has the coil and is surrounded by the coil and spaced from the coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834